             Case 5:20-cv-00729 Document 1 Filed 06/22/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 DUCKY’S SPORTSWEAR & T-SHIRTS                  §
 LLC,                                           §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §      CIVIL ACTION NO: 5:20-cv-00729
                                                §
 TRAVELERS CASUALTY INSURANCE                   §
 COMPANY OF AMERICA,                            §
                                                §
        Defendant.                              §

                          DEFENDANT’S NOTICE OF REMOVAL

       Defendant Travelers Casualty Insurance Company of America (“Travelers”), by and

through undersigned counsel, hereby files this Notice of Removal pursuant to 28 U.S.C. §§ 1332,

1441 and 1446. This Court has original jurisdiction over this action pursuant to § 1332 because,

upon information and belief, there is complete diversity of citizenship between Travelers and

Plaintiff Ducky’s Sportswear & T-Shirts LLC (“Plaintiff”), and the amount in controversy exceeds

$75,000, exclusive of interest and costs. In support of this Notice, Travelers states as follows:

I.     BACKGROUND AND PROCEDURAL HISTORY

       A.      Commencement of State Court Action and Service of Process

       1.      Plaintiff commenced this civil action on April 29, 2020 by filing Plaintiff’s Original

Petition in the 22nd Judicial District Court of Comal County, Texas, Case No. C2020-0674A (the

“State Court Action”).

       2.      The Original Petition, which includes a jury demand, names Travelers as the sole

defendant.




DEFENDANT’S NOTICE OF REMOVAL                                                                  Page 1
              Case 5:20-cv-00729 Document 1 Filed 06/22/20 Page 2 of 6




        3.      Travelers was served with Plaintiff’s Original Petition through the Texas

Commissioner of Insurance on May 29, 2020. Attached hereto as Exhibit B and made a part hereof

is a copy of all process, orders, and pleadings filed and/or served in the State Court Action,

including the Original Petition.

        4.      This Notice of Removal is timely filed within thirty (30) days of service of process

upon Travelers on May 29, 2020, in accordance with 28 U.S.C. § 1446(b).

        B.      Plaintiff’s Claims

        5.      Plaintiff alleges that Travelers issued to Plaintiff an insurance policy providing

coverage for a business located at 272 South Union Avenue, New Braunfels, Texas 78130 (the

“Property”). Ex. B (Original Petition), p. 2.

        6.      Plaintiff further alleges that it made an insurance claim to Travelers for business

interruption losses and other ongoing damages which Plaintiff “sustain[ed] . . . during the Covid-

19 outbreak and subsequent Comal County and State of Texas Orders.” Id., pp. 2-3.

        7.      Plaintiff alleges that Travelers erroneously denied Plaintiff’s insurance claim and,

in so doing, breached the contract of insurance, violated Texas Insurance Code §§ 541.061,

542.055, 542.056, 542.057, 542.058, and breached the “common-law duty of good faith and fair

dealing.” Id., pp. 3-6. Plaintiff further alleges that Travelers undertook these actions “knowingly.”

Id., p. 6.

        8.      Plaintiff seeks compensatory damages, treble damages, interest, costs, and

attorney’s fees. Id., pp. 6-7.

II.     VENUE

        9.      Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court

where the action is pending is located in this district.




DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 2
              Case 5:20-cv-00729 Document 1 Filed 06/22/20 Page 3 of 6




III.   BASIS FOR REMOVAL

       10.     Section 1332(a) permits removal of state court actions to federal district courts

where (1) complete diversity of citizenship exists between the parties; and (2) the amount in

controversy exceeds $75,000. This action satisfies both conditions.

       A.      Diversity

       11.     For purposes of diversity jurisdiction, the citizenship of a limited liability company

is determined by the citizenship of all of its members. Harvey v. Grey Wolf Drilling Co., 542 F.3d

1077, 1080 (5th Cir. 2008).

       12.     Plaintiff’s sole member is an individual who resides in New Braunfels, Texas.

Thus, Plaintiff is a citizen of Texas for purposes of diversity jurisdiction.

       13.     Travelers is a corporation that is incorporated under the laws of the state of

Connecticut and has its principal place of business in Connecticut. Travelers is thus a citizen of

Connecticut for purposes of diversity jurisdiction. Id.

       14.     Complete diversity of citizenship exists between Travelers and Plaintiff because

Travelers is a citizen of Connecticut and Plaintiff is a citizen of Texas.

       B.      Amount in Controversy

       15.     Under § 1332(a), diversity subject matter jurisdiction requires that the matter in

controversy “exceed[] the sum or value of $75,000, exclusive of interest and costs.” “To determine

whether the amount in controversy is satisfied, the Court must look to the complaint at the time it

was filed. . . . An allegation in the complaint of the requisite amount will normally suffice to confer

jurisdiction upon the court if the claim is made in good faith . . . .” Gutierrez v. Nissan N. Am.,

Inc., 2016 WL 8258790, *2 (W.D. Tex. Apr. 12, 2016) (citations and internal quotation marks




DEFENDANT’S NOTICE OF REMOVAL                                                                   Page 3
              Case 5:20-cv-00729 Document 1 Filed 06/22/20 Page 4 of 6




omitted); see also KVOS, Inc. v. Associated Press, 299 U.S. 269, 277, 57 S. Ct. 197, 200, 81 L.

Ed. 183 (1936) (same).

        16.    In the Original Petition, Plaintiff states that it seeks to recover damages in excess

of $100,000 (but not to exceed $200,000), exclusive of interest and costs. Ex. B (Original Petition),

p. 8.

        17.    Travelers denies the validity and merits of Plaintiff’s claims, the legal theories upon

which those claims are based, and the allegations for monetary and other relief requested.

However, for purposes of removal only, and without conceding that Plaintiffs are entitled to any

damages or other relief whatsoever, it is facially apparent that the amount in controversy exceeds

$75,000, exclusive of interest and costs. As such, this Court has diversity jurisdiction over this

matter and it is removable under 28 U.S.C. § 1441(b).

IV.     CONCLUSION

        18.    As required by 28 U.S.C. § 1446(a), a copy of each of the following are attached to

or will be filed with this Notice of Removal:

               a.      The docket sheet in the State Court Action – attached as Exhibit A; and

               b.      Each pleading, writ, or order filed, issued, or entered in the State Court

                       Action (as separate attachments arranged in chronological order according

                       to state court filing date) – attached as Exhibit B.

        19.    Travelers will promptly file a copy of this Notice of Removal with the clerk of the

state court where the State Court Action is pending.

        WHEREFORE, pursuant to 28 U.S.C. §§ 1441, 1446 and 1332. Defendant Travelers

Casualty Insurance Company of America requests that this action be removed from the 22nd

Judicial District Court of Comal County, Texas, to the United States District Court for the Western




DEFENDANT’S NOTICE OF REMOVAL                                                                  Page 4
             Case 5:20-cv-00729 Document 1 Filed 06/22/20 Page 5 of 6




District of Texas, San Antonio Division, and that this Court enter such further orders as may be

necessary and appropriate.

                                                   Respectfully submitted,

                                                   ZELLE LLP


                                                   By:       /s/ Jennifer L. Gibbs
                                                         James W. Holbrook, III
                                                         Texas Bar No. 24032426
                                                         jholbrook@zelle.com
                                                         Jennifer L. Gibbs
                                                         Texas Bar No. 24050656
                                                         jgibbs@zelle.com

                                                   901 Main Street, Suite 4000
                                                   Dallas, TX 75202
                                                   Telephone: 214-742-3000
                                                   Facsimile:    214-760-8994

                                                   - and-

                                                   Gregory P. Varga
                                                   (subject to pro hac vice admission)
                                                   gvarga@rc.com
                                                   Denis J. O’Malley
                                                   (subject to pro hac vice admission)
                                                   domalley@rc.com
                                                   ROBINSON & COLE LLP
                                                   280 Trumbull Street
                                                   Hartford, CT 06103
                                                   Telephone: 860-275-8200

                                                   ATTORNEYS FOR DEFENDANT




DEFENDANT’S NOTICE OF REMOVAL                                                             Page 5
               Case 5:20-cv-00729 Document 1 Filed 06/22/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document was served on all

counsel of record on June 22, 2020, in accordance with the Federal Rules of Civil Procedure as

follows:

           Shannon E. Loyd
           shannon@theloydlawfirm.com
           THE LOYD LAW FIRM, P.L.L.C.
           12703 Spectrum Drive, Suite 201
           San Antonio, TX 78249
           Telephone:     210-775-1424
           Facsimile:     210-775-1410
           Attorney for Plaintiff Ducky’s Sportswear & T-
           Shirts LLC
                                                            /s/ Jennifer L. Gibbs
                                                    Jennifer L. Gibbs




DEFENDANT’S NOTICE OF REMOVAL                                                               Page 6
